department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l number release date cc intl br wta-n-113336-00 uilc date internal_revenue_service national_office field_service_advice memorandum for rob stanchik supervisory attorney group op in d c ex from w edward williams senior technical reviewer cc intl br1 subject advice concerning closing_agreement this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice wta-n-113336-00 legend a b country c country d year e period f issues review of proposed closing_agreement for legality and accuracy of facts conclusions the closing_agreement as redrafted provides a basis for resolving the outstanding issues and fully protects the internal_revenue_service the closing agreements also bring noncompliant taxpayers back into the federal_income_tax system and reasonably ensure future compliance we have attached a redrafted closing_agreement containing more accurate representations with respect to the statutory requirements under sec_887 of the internal_revenue_code code facts a is a corporation organized in country c a is engaged in the international operation of ships that transport cargo around the world a does not have a u s permanent_establishment but uses independent agents in the united_states that receive commissions for finding customers for a after paying expenses the agents pay a net amount to a a derives transportation_income that is u s source income under sec_863 and sec_863 a files form 1120-f u s income_tax return of a foreign_corporation to report its united_states source transportation_income that is taxable under sec_861 and sec_887 of the code a is eligible for benefits under the income_tax treaty between the united_states and country c a is the direct or indirect owner of a number of country d subsidiaries that each own a ship for purposes of this memorandum these subsidiaries are collectively identified as b a has entered into bareboat leases for_the_use_of these ships with b since a uses these ships to transport cargo to the united_states a portion of the bareboat rental income received by b is treated a sec_50 percent u s source transportation_income under sec_863 of the code a has represented that this income is trade_or_business income but is not effectively connected with the wta-n-113336-00 conduct of a u s trade_or_business within the meaning of sec_887 because neither a nor b maintains an office or other fixed place of business in the united_states b is not entitled to an exemption for this income under sec_883 of the code thus the income that is united_states source income under sec_863 is united_states_source_gross_transportation_income ussgti under sec_887 and is subject_to the percent tax on the gross amount under sec_887 in addition since a also uses these ships to transport cargo between united_states ports a portion of the bareboat rental income attributable to such use and received by b is treated as u s source transportation_income under sec_863 of the code this portion of the bareboat rental income is considered fixed and determinable annual or periodic_income fdap because this income is trade_or_business income but is not effectively connected with the conduct of a u s trade_or_business within the meaning of sec_864 it is subject_to the percent tax under sec_881 thus b has both fdap_income subject_to tax at a rate of percent of gross and also ussgti that is subject_to tax at the rate of percent of gross in the past each of the country d corporations collectively referred to as b herein obtained a u s taxpayer_identification_number if it owned a boat that was operated in u s waters in a given year each such corporation filed a form 1120-f u s income_tax return of a foreign_corporation with the service to report its u s source income because a single boat might not operate in u s waters in a particular year or in any year however forms 1120-f were not filed for each boat owning corporation in each taxable_year a and b were current on their u s filing obligations through year e when an internal reorganization occurred in the group responsible for tax compliance as a result of this reorganization the resignation and departure of the person whose duties included u s tax compliance and mis-communication between the new tax group and its outside advisors no us tax returns have been filed on behalf of any of the country d subsidiaries collectively referred to as b herein and b has paid no u s tax for period f a and b are not currently under audit by the service on this or any other tax issue and b has not received any notice for its failure_to_file a and b wish to file all delinquent returns and to pay all the tax and interest due but have requested that the service not assert penalties for failure_to_file failure to deposit and failure to pay and that the service enter into a closing_agreement with a and b to that effect a and b have provided the service and the service has reviewed redacted copies of all outstanding corporate_income_tax returns forms 1120f a and b have agreed to identify themselves before the service wta-n-113336-00 enters into the closing_agreement moreover a c international concurs with a and b’s assertions that there is reasonable_cause not to assert the penalties law and analysis pursuant to your request we have reviewed the closing_agreement that taxpayer’s counsel provided and your office forwarded to our offices on date in our view the draft closing_agreement forwarded requires a number of changes to correctly reflect certain statutory requirements with respect to the underlying tax imposed under sec_881 and sec_887 of the code in addition there are certain other changes that should be made to more completely protect the service’s position therefore we have enclosed a revised draft containing language that would be acceptable as an agreement in principal any closing_agreement with b should be entered into on behalf of the commissioner only after a reveals its identity and the identities of each of its affected country d subsidiaries as you know the internal_revenue_service does not enter into closing agreements with anonymous taxpayers a separate closing_agreement should be made with each affected country d subsidiary the bracketed language in the attached draft agreement will permit the agreement to be tailored to the specific facts of each affected country d subsidiary in addition prior to signing these agreements your office should-- obtain the appropriate forms power_of_attorney from each affected country d subsidiary permitting a or its representatives to sign the closing_agreement on its behalf confirm that a and its affected country d subsidiaries are not presently under examination and have not been notified of the initiation of any such examination obtain from a corrected unredacted copies of the forms 1120f that it filed in accordance with this agreement with the irs for taxable years ended december period f on behalf of each affected country d subsidiary for each affected country d subsidiary that has bareboat rental income treated as fdap_income in taxable years during period f obtain separate schedules showing the calculation of the gross amount of bareboat rental income treated as fdap the amount of tax imposed on that income under sec_881 of the code the amount of tax withheld under sec_1441 if any and the amount of tax reported on forms 1120f section i line for each taxable_year and paid in accordance with this agreement wta-n-113336-00 for each affected country d subsidiary that has bareboat rental income treated as ussgti in taxable years during period f obtain separate schedules showing the calculation of the gross amount of bareboat rental income treated as ussgti the amount of tax imposed on that income under sec_887 of the code and the amount of tax reported on forms 1120f section i line for each taxable_year and paid in accordance with this agreement it is our view that the closing_agreement as redrafted provides a basis for resolving the outstanding issues fully protects the internal_revenue_service brings noncompliant taxpayers back into the federal_income_tax system and reasonably ensures future compliance by this group of taxpayers case development hazards and other considerations pursuant to sec_7121 a closing_agreement may be entered into in any case in which there appears to be an advantage in having the case permanently and conclusively closed or if good and sufficient reasons are shown by the taxpayer for desiring a closing_agreement and it is determined by the commissioner that the united_states will sustain no disadvantage through the consummation of such an agreement your office has concluded that under the facts of this case there is reasonable_cause for failure_to_file and pay the tax further we agree that entering into these closing agreements would bring noncompliant taxpayers back into the federal_income_tax system and reasonably ensure future compliance these taxpayers may never have been identified and examined in the absence of this request thus it is the opinion of this office that the service will receive a greater benefit to tax_administration and convenience by receiving payment of the tax_liabilities and interest thereon for the taxable years at issue and by getting these taxpayers back into the system than any potential loss the united_states would sustain from a waiver of the penalties for which any single_taxpayer in the group would otherwise be liable accordingly each closing_agreement provides for a waiver of the failure_to_file_penalty under sec_6651 of the code the failure to pay penalty under sec_6651 and the failure to deposit penalty under sec_6656 in regard to the federal_income_tax liabilities set forth in the relevant agreement a has provided schedules setting forth the amounts of bareboat rental income from use of the ships to carry cargo between united_states ports sec_863 and between ports in the united_states and foreign ports sec_863 however the tax_liability reflected on these schedules and on the redacted returns was calculated by applying sec_887 to all such income wta-n-113336-00 new schedules must be prepared to attach to each closing_agreement demonstrating the proper application of the percent tax_rate of sec_881 to the gross_income sourced under sec_863 and the application of the percent tax_rate of sec_887 to the ussgti percent of the gross amount sourced under sec_863 simultaneously with the signing of the agreements each relevant country d subsidiary must file corrected unredacted forms 1120f for period f and pay the tax agreed in the closing_agreement and reflected on these corrected schedules and returns as well as any interest accrued at the prescribed rate in accordance with sec_6621 of the code for any_tax liabilities resulting from filing these returns nevertheless we recommend that the service should not agree to accept the income and tax calculations that are provided by b on the unredacted returns and corrected schedules to be attached to the agreements without reserving the right to examine the underlying books_and_records of b and make any necessary adjustments to the underlying tax_liability or resulting interest this recommendation is reflected in the language of the attached draft closing_agreement if you have any questions or need further assistance please do not hesitate to call me or patricia bray w edward williams senior technical reviewer attachment wta-n-113336-00 closing_agreement on final_determination covering specific matters _______________ under sec_7121 of the internal_revenue_code_of_1986 as amended the code b corporation a corporation with its principal_place_of_business at u s ein and the commissioner of internal revenue referred to herein as the irs make the following closing_agreement agreement alternative a1 in the case of a taxpayer that only has bareboat rental income that is united_states source transportation_income under sec_863 and subject_to tax under sec_887 whereas b corporation represents that it owns at least one ship and is in the business of bareboat leasing of a ship or ships for use in water transportation of cargo between ports in the united_states and foreign ports whereas b corporation represents that the income it receives from bareboat leasing of its ship or ships is transportation_income as defined under sec_863 of the code that is treated a sec_50 percent from sources within the united_states under wta-n-113336-00 sec_863 and is also united_states_source_gross_transportation_income as defined in sec_887 ussgti taxable under sec_887 whereas b corporation represents that it does not maintain a fixed place of business in the united_states involved in the earning of ussgti and that in the case of income from bareboat leasing of a ship substantially_all of the ussgti of b corporation determined without regard to sec_887 is not attributable to a fixed place of business in the united_states alternative a2 in the case of a taxpayer that has bareboat rental income that is united_states source transportation_income under sec_863 and subject_to tax under sec_881 as well as bareboat rental income that is united_states source transportation_income under sec_863 and subject_to tax under sec_887 whereas b corporation represents that it owns at least one ship and is in the business of bareboat leasing of a ship or ships for use in water transportation of cargo partly between ports in the united_states and partly between united_states ports and foreign ports whereas b corporation represents that a portion of the bareboat rental income it receives is transportation_income as defined under sec_863 of the code percent from sources within the united_states under sec_863 and taxable under sec_881 of the code wta-n-113336-00 whereas b corporation represents that a portion of the bareboat rental income it receives is transportation_income as defined under sec_863 of the code percent from sources within the united_states under sec_863 and is also united_states_source_gross_transportation_income as defined in sec_887 ussgti taxable under sec_887 whereas b corporation represents that it does not maintain a fixed place of business in the united_states involved in the earning of ussgti and that in the case of income from bareboat rental of a ship substantially_all of the ussgti of b corporation determined without regard to sec_887 of the code is not attributable to a fixed place of business in the united_states whereas b corporation represents that during the taxable periods prior to it filed forms 1120-f to report its transportation_income taxable under sec_887 of the code and paid its annual federal_income_tax liability whereas b corporation represents that during the taxable periods prior to it filed forms 1120-f to report its transportation_income taxable under sec_881 of the code and paid its annual federal_income_tax liability not satisfied by withholding wta-n-113336-00 whereas b corporation represents that it had transportation_income taxable under sec_887 of the code of dollar_figure and transportation_income taxable under sec_881 of dollar_figure________ for the taxable_period it had transportation_income taxable under sec_887 of dollar_figure and transportation_income taxable under sec_881 of dollar_figure for the taxable_period and it had transportation_income taxable under sec_887 of dollar_figure and transportation_income taxable under sec_881 of the code of dollar_figure for the taxable_period but has not filed forms 1120-f for these taxable periods or paid its federal_income_tax liabilities for these taxable periods whereas b corporation represents that it has not been notified by the internal_revenue_service that it is or will be under audit whereas b corporation has voluntarily brought the above described failures to timely remit federal income taxes and file forms 1120-f for the taxable periods through to the attention of the assistant_commissioner international internal_revenue_service the service in order to resolve the tax_liability of b corporation arising by reason of such failures whereas the parties wish to resolve the income_tax liabilities of b corporation that result from b corporation's failure_to_file the above described forms 1120-f and pay the required income taxes wta-n-113336-00 and whereas in recognition of b corporation’s voluntary disclosure to the irs of the above facts and circumstances its immediate self-implementation of u s tax compliance its immediate filing of its forms 1120-f and its full and immediate payment of the u s taxes and interest due the parties desire to enter into this agreement now therefore for good and adequate_consideration the receipt and sufficiency of which are acknowledged and intending to be legally bound it is hereby determined and agreed for federal_income_tax purposes that contemporaneous with the execution of this agreement b corporation shall file federal_income_tax returns for the taxable periods reporting income_tax liabilities in accordance with paragraph contemporaneous with the execution of this agreement b corporation shall pay to the irs the sum of dollar_figure representing b corporation’s computation of its u s income_tax under sec_887 and sec_881 for the taxable_year ended december the sum of dollar_figure representing b corporation’s computation of its u s income_tax under sec_887 and sec_881 for the taxable_year ended december and the sum of dollar_figure representing b corporation’s computation of its u s income_tax under sec_887 and sec_881 for the taxable_year ended december computed in accordance with this agreement attached as exhibit a wta-n-113336-00 is a schedule setting forth the basis for b corporation’s computation of this tax based on a good_faith and reasonable review of its accounting_records in addition contemporaneous with the execution of this agreement b corporation will pay all interest accrued at the prescribed rate in accordance with sec_6621 of the code for any_tax liabilities resulting from filing said returns required by paragraph the irs agrees to waive the failure_to_file_penalty under sec_6651 of the code the failure to pay penalty under sec_6651 and the failure to deposit penalty under sec_6656 of the code in regard to the federal_income_tax liability set forth in paragraph above the irs reserves the right to examine whether b corporation maintained an office or other place of business in the united_states during taxable years the irs reserves the right to examine any issues arising under sec_881 or sec_887 and the regulations thereunder for the parties agree that no public disclosure of the existence of this closing_agreement or its terms will be made without prior approval of the irs now this closing_agreement witnesseth that b corporation and the irs hereby mutually agree that this agreement only resolves those issues relating to b corporation's failure_to_file federal_income_tax returns forms 1120-f for the taxable periods and to timely pay the tax reported on these returns this agreement does not preclude the service wta-n-113336-00 from auditing and making adjustments to b corporation or any entity related to b corporation for any year in regard to any corporate_income_tax returns for any issues other than those issues being resolved by this agreement this agreement is final and conclusive except that the matter it relates to may be reopened in the event of fraud malfeasance or misrepresentation of material fact and this agreement is subject_to the internal_revenue_code sections that expressly provide that effect be given to their provisions including any stated exception for code sec_7122 notwithstanding any other law or rule_of law by signing the above parties certify that they have read and agreed to the terms of this document taxpayer other than individual b corporation by date signed title commissioner of internal revenue by date signed wta-n-113336-00 title i have examined the specific matters involved and recommend acceptance of the proposed agreement receiving officer date signed name title i have examined the specific matters involved and recommend approval of the proposed agreement receiving officer date signed name title
